This is an appeal from a judgment of final conviction and from an order denying a new trial in a case wherein the defendant was convicted of the crime of burglary in the first degree.
The evidence upon the whole case not only warranted but compelled the conviction of the defendant.
The record does not support counsel for the defendant in the claim that certain incriminatory statements and admissions of the defendant were shown to be induced by duress and promise of reward. Upon this phase of the case the most that can be said for the defendant is that the record shows a decided conflict in the evidence.
The law of the case generally was fully, fairly, and correctly covered by the trial court in its charge to the jury. If counsel for the defendant deemed it essential that the jury should be specifically instructed upon any particular phase of the case it was his privilege and duty to request such an instruction. In the absence of such a request the charge to the jury is not open to attack on the ground that it failed to specifically cover a particular point in the case which counsel for the defendant deemed pertinent and material to the question of defendant's guilt or innocence.
A witness for the defendant admitted on cross-examination that he had been convicted of a felony by pleading guilty thereto. Neither the merits nor demerits of the confessed conviction, nor the reasons which induced the plea of guilty upon which such conviction was founded, were relevant to the *Page 50 
issues upon which the defendant in the present case was being tried, and therefore the lower court ruled correctly when it sustained an objection to a question by counsel for the defendant which called for the reasons which induced the witness to plead guilty.
The remaining points made in support of the appeal have been considered by us. They are absolutely without merit, and wholly undeserving even of mention.
The judgment and order appealed from are affirmed.
Kerrigan, J., and Richards, J., concurred.